FILED
                             NOT FOR PUBLICATION                            JAN 19 2011

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



M.Z., by and through her parent Yiling           No. 08-56505
Zhang, and YILING ZHANG, an
individual,                                      D.C. No. 5:07-cv-01091-VAP-OP

               Plaintiffs - Appellants,
                                                 MEMORANDUM *
  v.

LAKE ELSINORE UNIFIED SCHOOL
DISTRICT; et al.,

               Defendants - Appellees.



                    Appeal from the United States District Court
                        for the Central District of California
                    Virginia A. Phillips, District Judge, Presiding

                            Submitted January 10, 2011 **

Before:        BEEZER, TALLMAN, and CALLAHAN, Circuit Judges.

       Yiling Zhang as parent of M.Z. and as an individual appeals pro se from the

district court’s judgment dismissing her action brought under the Individuals with


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
Disabilities Education Act (“IDEA”), Rehabilitation Act (“RA”), Americans with

Disabilities Act (“ADA”), and 42 U.S.C. § 1983. We have jurisdiction under 28

U.S.C. § 1291. We review de novo and may affirm on any ground supported by

the record. Ove v. Gwinn, 264 F.3d 817, 821 (9th Cir. 2001). We affirm.

      The district court properly dismissed Zhang’s IDEA claims arising from the

May 2007 administrative decision because she did not show that she was an

“aggrieved” party. 20 U.S.C. § 1415(i)(2)(A).

      The district court properly dismissed Zhang’s claims of discriminatory

denial of special education rights in violation of the ADA and RA because she did

not plead sufficient facts to support her conclusory statement that defendants were

deliberately indifferent. See Duvall v. County of Kitsap, 260 F.3d 1124, 1138-39

(9th Cir. 2001) (holding that deliberate indifference is the correct standard and

explaining that it “requires both knowledge that a harm to a federally protected

right is substantially likely, and a failure to act upon that the likelihood”). The

district court properly dismissed Zhang’s other claims under the ADA and RA on

various grounds and we are not persuaded by Zhang’s contentions that it would

have been futile for her to exhaust administrative remedies, that her claims against

the officials in their official capacities were not coterminous with those she made




                                            2                                    08-56505
against their agencies, that she plead sufficient facts to show retaliation, and that

she alleged ADA and RA claims independent of rights established by the IDEA.

      The district court properly dismissed Zhang’s section 1983 claims insofar as

they related to the alleged denial of rights established by the IDEA. See Blanchard

v. Morton Sch. Dist., 509 F.3d 934, 938 (9th Cir. 2007) (“We now . . . hold that the

comprehensive enforcement scheme of the IDEA evidences Congress’ intent to

preclude a § 1983 claim for the violation of rights under the IDEA.”). We are not

persuaded by Zhang’s contention that she plead sufficient facts to show a denial of

rights under either the First Amendment or the Equal Protection Clause.

      Zhang’s remaining contentions, including those regarding newly-discovered

evidence, alleged bias by the administrative law judge, and whether she was in fact

the prevailing party in the prior administrative determinations, are not persuasive.

      AFFIRMED.




                                            3                                    08-56505